483 S.E.2d 708 (1997)
345 N.C. 641
HARTFORD UNDERWRITERS INSURANCE COMPANY
v.
Berrien BECKS, Jr., Administrator of the Estate of Kathleen E. Lucas and the Estate of James G. Lucas, Sr., and James G. Lucas, Jr.
No. 401P96.
Supreme Court of North Carolina.
March 6, 1997.
Stephen D. Coggins, Raleigh, for Berrien Becks.
Theodore B. Smyth, Raleigh, for Hartford Underwriters.
Prior report: 123 N.C.App. 489, 473 S.E.2d 427.

ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 1997."
Upon consideration of the alternative petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 1997."